Citation Nr: 0213120	
Decision Date: 09/27/02    Archive Date: 10/03/02

DOCKET NO.  01-05 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an effective date prior to January 14, 2000 
for the establishment of service connection for multiple 
myeloma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from January 1963 to January 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Fort Harrison, 
Montana, Department of Veterans Affairs (VA) Regional Office 
(RO).

Having carefully examined all of the evidence of record, the 
Board is of the opinion that the record is ready for 
appellate review.


FINDING OF FACT

The appellant filed a claim for service-connected benefits 
for multiple myeloma on January 14, 2000, and there exists no 
earlier communication or action, indicating an intent to 
apply for VA benefits which identifies the benefit sought.  


CONCLUSION OF LAW

The criteria for an effective date earlier than January 14, 
2000 for an award of service connection for multiple myeloma 
have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 
C.F.R. §§ 3.155, 3.157, 3.400 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation eliminated the well-
grounded claim requirement; expanded the duty of VA to notify 
the appellant and the representative of matters pertinent to 
the appeal, and has enhanced its duty to assist an appellant 
in developing the information and evidence necessary to 
substantiate a claim.  See generally VCAA.  VA also issued 
regulations to implement the VCAA in August 2001.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were generally effective November 9, 2000.  

In substance, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001). 

The Board has carefully considered the evidence of record and 
is of the opinion that given the issue and the appellant's 
contentions, further development or advisement under the VCAA 
presents no reasonable possibility of substantiation of the 
claim.
As will be discussed below, even assuming the credibility of 
the appellant's account of his interactions with VA 
representatives, the appellant is not entitled to the benefit 
he seeks.  The appellant does not argue, and the Board cannot 
glean any suggestion, that evidence is outstanding or could 
be generated that would substantiate the claim.  Instead, the 
appellant is essentially arguing an interpretation of 
undisputed and uncontroverted facts of record:  that his 
actions constituted an informal claim, and that he was misled 
by VA employees into not filing a formal claim for benefits.      

In short, given the controlling legal authority and the 
undisputed facts of this matter, no further development or 
advisement in this matter is warranted under the VCAA or any 
previously existent law since there is no further evidence 
that could substantiate the claim.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).     
        

The Merits of the Claim

The appellant challenges the date established by the RO for 
the granting of service connection for multiple myeloma.  The 
record reflects, and the appellant does not dispute, that a 
formal application for service-connected benefits was filed 
on January 14, 2000 - the effective date presently assigned.  

The appellant's argument is essentially three-fold.  First, 
he argues that at some point approximate with the May 1997 
diagnosis of the disorder in question, he contacted a VA 
representative to ascertain whether he was entitled to 
service-connected benefits, and that this contact constituted 
an informal claim for benefits within the meaning of 
applicable law.  Further, he argues that because he was 
erroneously informed that he was so ineligible, he was misled 
into failing to file a claim.  Alternatively, he argues that 
VA had the independent responsibility to inform him of his 
entitlement to service connected benefits, irrespective of 
his own actions.  

The Board has carefully considered the appellant's arguments 
in light of the evidence of record.  While the Board is 
sympathetic to the veteran's circumstances and his belief in 
the equity of his claim, the Board must reluctantly find that 
given the applicable law, the clear preponderance of the 
evidence is against the claim and the appeal must be denied.  





Applicable law generally provides that an award of service 
connection shall be assigned the day following separation 
from active service or the date entitlement arose if the 
claim is received within one year after separation from 
active duty, otherwise, the date of receipt of the claim or 
date entitlement arise, whichever is later.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  Further, a specific claim in the 
form prescribed by VA must be filed in order for benefits to 
be paid or furnished to any individual.  38 U.S.C.A § 
5101(a).  

Under 38 C.F.R. § 3.155, an informal claim consists of any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant, his or her duly authorized representative, a Member 
of Congress, or some person acting as next friend of the 
claimant who is not sui juris.  Such informal claims must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).

Under 38 C.F.R. § 3.157, an informal claim may consist of a 
report of examination or hospitalization.  The provisions of 
this paragraph apply only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  Moreover, 38 C.F.R. § 3.157(b) provides that the 
date of an outpatient or hospital examination or admission to 
a VA or uniformed service hospital will be accepted as the 
date of receipt of an informal claim for increased benefits, 
or an informal claim to reopen, with respect to disabilities 
for which service connection has been granted.  It has been 
held that a report of examination or hospitalization may be 
accepted as an informal claim for benefits, but only after 
there has been a prior allowance or disallowance of a formal 
claim for compensation.  Crawford v. Brown, 5 Vet. App. 33, 
35-6 (1993); 38 C.F.R. § 3.157 (2000).

First, there is no document of record prior to January 14, 
2000 that may be construed as an informal claim.  The record 
indicates that the appellant was diagnosed to have multiple 
myeloma in May 1997, and that he was then treated by a 
private hospital.  The private hospital records as to the 
appellant's veteran's status are devoid of any mention of his 
intention to file an application for service-connected 
benefits.  In a May 25, 1997, hospital summary authored by D. 
Lechner, M.D., the physician recorded that the appellant was 
then "wishing to be transferred to the VA Hospital.  
However, he needs forms to be delivered to [VA] that show 
that he is a veteran and honorably discharged before this can 
occur."  Dr. Lechner further reported that he had discussed 
the appellant's case with a VA physician.  The latter aspect 
of this report is also silent as to whether the appellant was 
then desirous of filing a claim.      

In approximately July 1997, the appellant was transferred to 
a VA medical center where he underwent bone marrow transplant 
procedures.  Although VA medical center records have been 
obtain reflecting continuous treatment subsequent to the 
appellant's transfer from the private hospital, these record 
do not support the assignment of an effective date earlier 
than assigned, because the appellant did not previously apply 
for the service-connected benefit.  See Lalonde v. West, 12 
Vet. App. 377, 382 (1999); Crawford v. Brown, 5 Vet. App. 33, 
35 (1993).      

Further, the appellant's contention relative to the effect of 
erroneous advice by a VA employee also does not avail him.  
Of record is a July 2, 1997 VA social work note, authored by 
B.B.B., reflecting the following in relevant part:

"[The appellant] came into the VA [medical 
center] with a tumor of the spine, which had 
paralized (sic) him from the upper back area 
down.  The tumor has been removed and the 
[appellant] is recovering use of his body slowly.   
. . . His prognosis is good but [physicians 
indicate] that it will take time for his (sic) to 
be indepent (sic) again to the point that he will 
work as he did before.  Vocrehab is going to see 
if there might be some retraining available to 
assist.  [The appellant] has been seen by [B.A.] 
for a claim application but it has been 
determined that [the appellant] is not eligible.  
[The appellant] will remain in the 
rehab[ilitative section] for approximately 2 more 
weeks and then will be discharged to home.  The 
plan is to assist [appellant] to develop enough 
indepentence (sic) to at least suppervise (sic) 
others in the work environment."   

The communication between the appellant and B.B. does not 
constitute an informal claim for benefits.  The communication 
is prefaced with the notation that it took place at a 
location designated "4-A Rehab," suggestive that the 
primary focus of the author and the appellant was upon 
retraining of the appellant to reenter the workplace after 
his treatment.  The text of the message is in accord with 
such an interpretation - it is indicated that the appellant 
was without insurance or income while not working; that he 
was paralyzed and unable to work due to his condition; and 
that the objective of the rehabilitative effort was for the 
appellant to become again independent.  

Even were the communication to be considered an informal 
claim within the context of applicable law, it is without 
question that the appellant did not file a claim.  Further, 
to the extent the document indicates the claimant originally 
contemplated filing a claim for compensation benefits, it is 
also clear that he withdrew his intention to do so, albeit 
upon the erroneous advice of a VA employee.  Such is clearly 
regrettable but does not, as a matter of law, entitle him to 
relief.  

It has been observed in this regard that "erroneous advice 
given by a government employee cannot be used to [prevent] 
the government from denying benefits." McTighe v. Brown, 7 
Vet. App. 29, 30 (1994) [referring to the rule enunciated in 
OPM v. Richmond, 496 U.S. 414, 110 S.Ct. 2465, 110 L.Ed.2d 
387 (1990)).  OPM held that the payment of Government 
benefits must be authorized by statute; therefore, erroneous 
advice given by a Government employee cannot be used to estop 
the Government from denying benefits. OPM, 496 U.S. at 424].  
In Lozano v. Derwinski, 1 Vet. App. 184, 185-86 (1991), 
relying upon OPM, the Court held that a clerical error could 
not be relied on to estop from denying monetary benefits.  
See also Schweiker v. Hansen, 450 U.S. 785, 788-90 (1991) and 
Owings v. Brown, 8 Vet. App. 17, 23 (1995).  

As noted above, the statute in this case specifically 
provides that the effective date is contingent upon the date 
of application, which is in these circumstances dispositive 
of the appellant's contention.

The Board has examined the applicable law with regard to the 
appellant's contention that VA had a duty to inform him of 
his entitlement to the service-connected benefit.  Having 
done so, the Board is unable to ascertain the basis of this 
contention, as there has been found no legal support for this 
argument.  See, e.g., Gold v. Brown, 7 Vet. App. 315 (1995); 
Lyman v. Brown, 5 Vet. App. 194 (1993).

In August 2002, the appellant through his representative 
forwarded additional medical records for the Board's 
consideration, accompanied by a waiver of RO consideration.  
In substance, these records indicate that in 1997, the 
appellant applied for and was granted benefits under the 
Social Security Administration.  However, these records do 
not alter the Board's decision in this matter.  While the 
filing for benefits with the Social Security Administration 
may also be construed in some circumstances as a claim for VA 
compensation, such circumstances are  principally limited to 
those involving claims for death pension benefits.  See, 
e.g., 38 C.F.R. § 3.153.   



ORDER

The appeal is denied.


		
	Richard B. Frank 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

